office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b05 ------------- postn-131398-06 third party communication none date of communication not applicable uilc date date to associate area_counsel thousand oaks sbse attn steve roth from william a jackson chief branch income_tax accounting subject specified liability losses and insurance recoveries this chief_counsel_advice responds to your request for assistance dated date as modified on date this advice may not be used or cited as precedent we have condensed your inquiries into four issues legend taxpayer ------------------------------------------------- issues may a taxpayer claim a deduction under sec_165 or sec_162 for an amount with respect to which the taxpayer has a right or expectation of recovery through insurance or otherwise when does the prospect of an insurance recovery prevent a taxpayer from deducting as a sec_162 expense or a sec_165 loss amounts arising out of various claims against the taxpayer postn-131398-06 if a sll expense is disallowed as a deduction in a taxable_year either because of the actual recovery_of such expense during the taxable_year or because of insurance recoveries anticipated to be received in a subsequent taxable_year how does that affect the utilization of the expense in determining the amount of a taxpayer’s sll if a taxpayer satisfies the requirements to deduct a sll expense in one taxable_year and deducts such expense for that year but receives a reimbursement of the deducted expense through insurance recoveries in a subsequent taxable_year how is that reimbursement treated for federal_income_tax purposes may the service require the taxpayer to reduce its sll expense deductions for the taxable_year of recovery by the amount of the recovery netting do deductions for legal fees incurred in asserting claims for insurance reimbursements for product_liability expenses qualify as product_liability deductions conclusions a taxpayer may not claim a sec_165 loss deduction to the extent the taxpayer has a claim for reimbursement for which there is a reasonable_prospect_of_recovery a taxpayer may not claim a sec_162 business_expense deduction to the extent the taxpayer has a right to reimbursement even if the right is not certain or is subject_to a contingency the standards reasonable_prospect_of_recovery under sec_165 and right to reimbursement under sec_162 are highly factual whether a taxpayer claims a deduction for an expense under sec_165 or sec_162 the deduction should be denied if based on the facts and circumstances the taxpayer has insurance coverage that appears to provide a right to reimbursement and there is no indication that an exception to coverage applies a sll expense must be allowed as a deduction for the taxable_year in order to generate a sll for that year the taxpayer generally must include the amount of reimbursement for prior year sll expenses in gross_income in the taxable_year of reimbursement pursuant to the tax_benefit_rule to be eligible to generate a sll sec_172 simply requires an item to qualify as a sll expense and to be deductible under sec_162 or sec_165 for product_liability expenses for the taxable_year neither sec_172 nor the regulations thereunder provide any authority to net recoveries of sll expenses deducted in prior taxable years against unrelated sll expenses for the current taxable_year in determining sll deductions for the current taxable_year deductions for legal and other fees incurred in connection with resolving issues that do not bear on taxpayer’s product_liability to third party claimants but relate only to taxpayer’s claims against its insurers do not qualify as product_liability deductions postn-131398-06 facts taxpayer manufactures products that are sold to a broad range of customers various parties have asserted claims and filed lawsuits against taxpayer seeking damages claimed to be attributable to alleged defects in taxpayer products a certain amount of these claims will result in actual liability to taxpayer allowable product_liability claims either through concession settlement or judgments taxpayer has also incurred liabilities for environmental remediation taxpayer has liability insurance coverage for some of these liabilities for federal_income_tax purposes taxpayer deducts allowable product_liability claims for the taxable_year paid taxpayer reduces the amount claimed as a deduction for the taxable_year to the extent taxpayer receives insurance reimbursement for the paid claim in the same taxable_year if taxpayer receives insurance reimbursement for a product_liability claim paid in a prior taxable_year taxpayer includes the reimbursement in gross_income rather than reducing its current deduction for unrelated product_liability claims paid for federal_income_tax purposes taxpayer deducts allowable environmental remediation liabilities for the taxable_year paid taxpayer takes anticipated insurance recoveries for environmental remediation liabilities previously paid into account when taxpayer believes the right to the reimbursement is fixed and determinable which may or may not be for the taxable_year in which the environmental remediation liabilities are claimed as deductions taxpayer accounts for environmental remediation liabilities based on each cleanup site if taxpayer believes that it has a fixed and determinable right to reimbursement for cleanup costs at a particular site for a taxable_year taxpayer will reduce its deduction for environmental remediation expenses for that site for the taxable_year by the amount of the anticipated recovery taxpayer includes anticipated recoveries in excess of actual expenses for a particular site for the taxable_year in gross_income taxpayer does not reduce its deductions for environmental remediation expenses for one site by anticipated insurance recoveries of expenses_incurred at a different site law sec_172 a provides a deduction equal to the aggregate of the nol carryovers and carrybacks to the taxable_year sec_172 generally provides an nol_carryback period consisting of each of the taxable years preceding the taxable_year of the loss and an nol_carryover period equal to each of the taxable years following the taxable_year of the loss however sec_172 provides a 10-year nol_carryback period for a specified_liability_loss sll references to the code refer to the internal code of as applicable to the taxable years at issue likewise section references refer to sections of that code postn-131398-06 with certain modifications a corporate taxpayer’s nol for a taxable_year equals the excess if any of the deductions allowed to the taxpayer by chapter of the code over the taxpayer’s gross_income for the taxable_year see sec_172 sec_1_172-2 sec_172 defines a sll as the sum of certain deductions to the extent taken into account in computing the nol for the taxable_year deductions for product_liability fall into the set of deductions that may generate a sll product_liability deductions include any amount allowable as a deduction under sec_162 or sec_165 which is attributable to product_liability or expenses_incurred in the investigation or settlement of or opposition to claims against the taxpayer on account of product_liability sec_172 defines the term product_liability as liability of the taxpayer for damages on account of physical injury or emotional harm to individuals hereafter referred to as personal injury or damage to or loss of the use of property on account of any defect in any product which is manufactured leased or sold by the taxpayer but only if such injury harm or damage arises after the taxpayer has completed or terminated operations with respect to and has relinquished possession of such product sec_1_172-13 expands upon the statutory definition by providing that the term product_liability does not include liabilities arising under warranty theories relating to repair or replacement of the property that are essentially contract liabilities pursuant to sec_172 expenses that taxpayer incurs in the investigation settlement or opposition to product_liability claims against taxpayer such as legal fees may qualify as product_liability deductions however sec_1_172-13 provides that indirect corporate expenses or expenses for overhead do not qualify as product_liability deductions sec_172 also includes within the class of deductions that may generate a sll certain deductions allowable for satisfying five types of federal or state law liabilities provided the deductions are not allowable under either sec_468 or sec_468a the act or failure to act giving rise to such liability occurs at least years before the beginning of the taxable_year and the taxpayer used an accrual_method of accounting throughout the period or periods during which such act or failure to act occurred federal or state law liabilities requiring the remediation of environmental contamination constitute one of the five types of qualifying liabilities analysis issue may a taxpayer claim a deduction under sec_165 or sec_162 for an amount with respect to which the taxpayer has a right or expectation of recovery through insurance or otherwise when does the prospect of an insurance recovery postn-131398-06 prevent a taxpayer from deducting as a sec_162 expense or a sec_165 loss amounts arising out of various claims against the taxpayer standards under sec_165 sec_165 and the related treasury regulations cited in the request for chief_counsel_advice directly address when insurance recoveries or the prospect of insurance recoveries prevent a taxpayer from deducting losses sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise losses must be bona_fide evidenced by closed and completed transactions fixed by identifiable events and sustained during the taxable_year sec_1_165-1 d no portion of the loss with respect to which reimbursement may be received is sustained for purposes of sec_165 until it can be ascertained with reasonable certainty whether or not the reimbursement will be received whether a reasonable_prospect_of_recovery exists with respect to a claim for reimbursement of a loss is a question of fact to be determined upon examination of all facts and circumstances sec_1_165-1 if in the year of the casualty or other event a portion of the loss is not covered by a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery then that portion of the loss is sustained during the taxable_year in which the casualty or other event occurs sec_1_165-1 a taxpayer will not sustain a loss for purposes of sec_165 for amounts covered by claims for reimbursement from insurance_companies or otherwise until the taxable_year in which the taxpayer no longer has a reasonable_prospect_of_recovery with respect to its claims because they have been resolved for example through settlement adjudication or abandonment sec_1_165-1 a reasonable_prospect_of_recovery exists when a taxpayer has a bona_fide claim for recoupment from third parties or otherwise and there is a substantial possibility that the claims will be decided in the taxpayer’s favor 61_tc_795 aff’d 521_f2d_786 4th cir a taxpayer is not required to be an incorrigible optimist however so that claims with remote or nebulous potential for success do not defer a loss deduction id the reasonableness of a prospect of recovery is primarily tested on the basis of objective facts known or reasonably foreseeable at the end of the taxable_year of the loss although subjective facts also may be considered id pincite julicher v commissioner tcmemo_2002_55 the fact that a settlement or favorable judgment may occur in the future does not postpone the deduction as long as at the close of the loss_year there exists no reasonable_prospect_of_recovery id one factor to consider in determining whether there is a reasonable_prospect_of_recovery is whether the taxpayer has filed a claim or lawsuit against third parties to recover the loss julicher v commissioner filing of lawsuit to recover loss gives rise to an inference of a reasonable_prospect_of_recovery concord instruments corporation v postn-131398-06 commissioner tcmemo_1994_248 taxpayer’s pursuit of claim for reimbursement from insurer precluded deduction in years at issue the sixth circuit concluded that a trustee who filed a lawsuit relating to the embezzlement of the trust’s funds had reasonable grounds for his belief that there were good prospects of recovery so that the loss deduction was appropriately claimed in the year the legal proceedings were concluded 266_f2d_154 6th cir another factor is whether insurers or other responsible parties have denied liability for the taxpayer’s claim in gale v commissioner the tax_court noted that the denial of liability by the taxpayers’ insurer was not a decisive factor in determining whether they had a reasonable_prospect_of_recovery in light of the taxpayers’ decision to commence a lawsuit against the insurer 41_tc_269 see also julicher v commissioner denial of liability by insurance_company is not the sole factor in determining whether a reasonable_prospect_of_recovery exists clem v commissioner tcmemo_1991_414 denial of liability by insurer is a significant factor in determining the reasonableness of the prospects of recovery but must be viewed in light of the surrounding facts and circumstances standards under sec_162 sec_162 does not expressly address the issue of when insurance recoveries or the prospect of insurance recoveries prevent a taxpayer from deducting expenses that are otherwise deductible under that section sec_162 provides that a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business see also sec_1_162-1 treas reg a however specifically limits the deduction for amounts paid_or_accrued as compensation_for injuries to the amount not_compensated_for_by_insurance_or_otherwise a deduction for an expense for which there is a right or expectation of reimbursement may be disallowed because these payments are not expenses of the taxpayer and are instead in the nature of an advance or a loan the extent to which the right must be established has varied some cases have denied the deduction because the right of reimbursement was fixed others have allowed the deduction because the right of reimbursement was uncertain and other cases have denied the deduction even if the taxpayer’s right to reimbursement was subject_to a contingency a fixed or established right of reimbursement precludes a taxpayer from deducting expenses that would otherwise be deductible under sec_162 revrul_79_263 1979_2_cb_82 no deduction for portion of expenses for which the taxpayer knows he will be reimbursed since the taxpayer suffers no economic detriment with respect to these expenses a right to reimbursement is sufficiently fixed to preclude a deduction when the right has matured without further substantial contingency 68_tc_620 nonacq on other gds 1978_2_cb_3 a fixed_right of reimbursement has been shown through written postn-131398-06 agreements specifically providing that the taxpayers’ expenses were to be reimbursed or written statements from a third party authorizing the taxpayer to incur the expenses see 710_f2d_1400 9th cir 61_f2d_950 2d cir webbe v commissioner tcmemo_1987_426 aff’d 902_f2d_688 8th cir revrul_78_388 1978_2_cb_110 a taxpayer’s moving_expenses for which the taxpayer has a fixed_right of reimbursement are not deductible under sec_162 or sec_165 in 212_f2d_552 5th cir the taxpayer paid for roof repairs to a building the taxpayer rented for business purposes after questioning the high cost of the repairs the owner nonetheless agreed to pay and requested that the bills be forwarded the taxpayer instead paid for additional repairs and notified the owner but received no reimbursement the court held that the taxpayer was not entitled to deduct the cost of the repairs as an ordinary and necessary business_expense because the taxpayer had a right to reimbursement despite the owner’s ultimate failure to reimburse if the right to reimbursement is not fixed the deduction may be allowed see 39_tc_846 taxpayer had no right to reimbursement at the time the expenses were incurred allegheny corporation v commissioner 28_tc_298 acq 1957_2_cb_3 deduction not precluded by contingent possibility of future reimbursement from assets of debtor of legal fees and costs for representation in bankruptcy proceeding in 37_tc_158 acq 1962_2_cb_4 the taxpayer was allowed a deduction in the year expenses were paid for moving machinery as the result of a condemnation action because there was no fixed_right of reimbursement but only an indefinite and general right to recover its expenses the court concluded that although the taxpayer had a general right to reimbursement of moving_expenses conflicting evidence at hearings to determine the amount of compensation indicated the lack of definiteness of the taxpayer’s right in 31_f3d_651 8th cir a taxpayer was allowed a deduction under sec_162 in the taxable_year it transferred money to a_trust to provide for the satisfaction of a judgment after three insurers denied liability even though the taxpayer recovered some insurance proceeds in subsequent years an expectation of reimbursement rather than a fixed and absolute right of reimbursement may be sufficient to preclude a deduction under sec_162 revrul_80_348 1980_2_cb_31 holds that travel_expenses that otherwise would be allowable as a deduction under sec_162 may not be deducted if there is an expectation of reimbursement even if the reimbursement is not received until a later year a line of cases has held that an attorney representing clients on a contingent_fee basis may not deduct advances to or expenses paid on behalf of the clients as ordinary and necessary business_expenses the amounts were to be repaid from any recovery and although generally the taxpayers screened cases they accepted to maximize recoveries the taxpayers never recovered of the expenditures 356_f2d_755 5th cir cert_denied 385_us_832 63_tc_562 53_tc_217 aff’d 447_f2d_484 9th cir acq 1971_2_cb_2 nonacq in part 1982_2_cb_2 silverton v commissioner tcmemo_1977_198 aff’d 647_f2d_172 9th cir cert_denied 454_us_1033 watts v commissioner tcmemo_1968_183 in 61_tc_140 aff'd 505_f2d_1302 5th cir which involved a fixed_right to reimbursement the court characterized burnett as holding that even a contingent right to reimbursement is sufficient to disallow a deduction based on these authorities we conclude that a right of reimbursement precludes a deduction for a business_expense under sec_162 even if there is not a certainty of reimbursement a mere possibility of reimbursement does not preclude a deduction in most cases if the taxpayer has an insurance_policy that on its face covers the item in question and there is no indication that an exception to coverage applies then a deduction under sec_162 should be disallowed as the taxpayer would have a fixed contractual right to reimbursement conclusion-issue a taxpayer may not claim a sec_165 loss deduction to the extent the taxpayer has a claim for reimbursement for which there is a reasonable_prospect_of_recovery a taxpayer may not claim a sec_162 business_expense deduction to the extent the taxpayer has a right to reimbursement even if the right is not certain or is subject_to a contingency the standards reasonable_prospect_of_recovery under sec_165 and right to reimbursement under sec_162 are highly factual whether a taxpayer claims a deduction for an expense under sec_165 or sec_162 the deduction should be denied if based on the facts and circumstances the taxpayer has insurance coverage that appears to provide a right to reimbursement and there is no indication that an exception to coverage applies under sec_165 if in the year of the loss there is a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery then the loss deduction is deferred until the taxable_year in which there is no longer a reasonable_prospect_of_recovery under sec_162 if in the year of the expenditure the taxpayer has a right to reimbursement even if subject_to a contingency or not certain the taxpayer may not deduct the expenses in that year if the taxpayer receives less reimbursement than expected in subsequent taxable years then the taxpayer may take a deduction for the we note two cases that addressed whether expenses relating to flood-damaged property were deductible under sec_162 r r hensler v commissione73_tc_168 acq in result 1980_2_cb_1 action on dec date allowed the deduction under sec_162 rather than sec_165 because the expense was in the nature of a repair in louisville and nashville railroad company v commissioner tcmemo_1987_616 the taxpayer was required to deduct the cost of restoring railroad track and grading damaged in a hurricane under sec_165 rather than sec_162 because the taxpayer substantially replaced rather than repaired the damaged property however neither case addresses the effect of a claim for reimbursement or compensation on deductibility postn-131398-06 portion of the expenses that are not reimbursed and for which the taxpayer no longer has a right to reimbursement application of the standards evidence that the service should consider in determining whether a taxpayer has a reasonable prospect or expectation of reimbursement includes the terms of the insurance_policy for example does the policy cover the types of claims at issue under what circumstances may coverage be denied a copy of any insurance claims correspondence from the insurance_company indicating the likelihood of coverage past history of insurance coverage of similar claims standard industry practice with claims of a similar nature opinions of insurance adjusters or other insurance_company representatives notes or correspondence from any legal counsel as to whether the insurance claims are collectible and whether the taxpayer has pursued legal action against the insurance_company issue if a sll expense is disallowed as a deduction in a taxable_year either because of the actual recovery_of such expense during the taxable_year or because of insurance recoveries anticipated to be received in a subsequent taxable_year how does that affect the utilization of the expense in determining the amount of a taxpayer’s sll sec_172 defines a sll as the sum of certain deductions to the extent taken into account in computing the nol for the taxable_year thus a deduction must be allowed for the taxable_year in order to be included in the nol for that year further to be included in a sll for the taxable_year a product_liability expense must be deductible under sec_162 or sec_165 for that year therefore sll expenses not deductible for a taxable_year cannot generate either an nol or sll for that taxable_year the expense may only generate a sll for the taxable_year in which it is an allowable deduction issue if a taxpayer satisfies the requirements to deduct a sll expense in one taxable_year and deducts such expense for that year but receives a reimbursement of the deducted expense through insurance recoveries in a subsequent taxable_year how is that reimbursement treated for federal_income_tax purposes may the service require the taxpayer to reduce its sll expense deductions for the taxable_year of recovery by the amount of the recovery netting sec_111 is a codification of part of the judicially created tax_benefit_rule there are two components to the rule an inclusionary component and an exclusionary component under the inclusionary component an amount deducted for a taxable_year may be included in gross_income under sec_61 in a subsequent taxable_year as a result of an event occurring in the subsequent year that is fundamentally inconsistent with the premise on which the deduction was initially based 460_us_370 the inclusionary component applies if had the later event occurred within the taxable_year in which the original expense was paid_or_incurred the event would have foreclosed the deduction for that expense id pincite however the amount of an item otherwise includable in gross_income pursuant to the inclusionary component of the tax_benefit_rule may be limited by the exclusionary component of the tax_benefit_rule sec_111 provides that g ross income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent such amount did not reduce the amount of tax_imposed_by_chapter_1 of the code for this purpose sec_111 provides that an increase in a carryover which has not expired before the beginning of the taxable_year in which the recovery takes place shall be treated as reducing tax_imposed_by_chapter_1 of the code a taxpayer may satisfy the requirements to deduct sll expenses in a taxable_year but still receive reimbursement for those expenses in a subsequent taxable_year through insurance recoveries if so the later reimbursement constitutes an event fundamentally inconsistent with the prior deduction within the meaning of hillsboro thus if a taxpayer derives a tax_benefit from deducting such expenses the taxpayer must include the amount of reimbursed sll expenses in gross_income pursuant to the inclusionary component of the tax_benefit_rule if the taxpayer takes reimbursements into account at the time the right to reimbursement becomes fixed and determinable and the taxpayer derived a tax_benefit from deducting such expenses in a prior taxable_year the taxpayer must include the anticipated reimbursements of sll expenses in gross_income pursuant to the inclusionary component of the tax_benefit_rule at that time the request for chief_counsel_advice raises the issue of whether the amount of product_liability expenses deducted in prior taxable years but reimbursed in the current taxable_year can be netted against unrelated current product_liability expenses thereby reducing the taxpayer’s product_liability deduction for the current taxable_year rather than increasing the taxpayer’s gross_income we find no support for this position in the applicable statutes regulations or legislative_history pertaining to product_liability losses to be eligible to generate a sll sec_172 simply requires an item to qualify as a product_liability expense and to be deductible under sec_162 or sec_165 for the taxable_year neither sec_172 nor the regulations thereunder provide any authority to net recoveries of product_liability expenses deducted in prior taxable years against unrelated product_liability expenses for the current taxable_year in determining product_liability deductions for the current taxable_year nor can we find any indication in the legislative_history to the product_liability_loss provisions that congress intended such netting likewise in determining taxpayer’s sll deductions for a taxable_year we find no support for offsetting the excess of amounts taken into account pertaining to postn-131398-06 reimbursements of environmental remediation expenses over actual expenses for one remediation site against environmental remediation expenses for unrelated sites issue do deductions for legal fees incurred in asserting claims for insurance reimbursements for product_liability expenses qualify as product_liability deductions the 10-year carryback for nols generated by product_liability deductions traces its origins to the revenue act of the act under sec_172 deductions allowable under either sec_162 or sec_165 for expenses_incurred in the investigation or settlement of or opposition to claims against the taxpayer emphasis supplied on account of product_liability qualify as product_liability deductions the conference_report to the act discusses this provision as follows product_liability losses include not only the liability for damages under product_liability claims but also the expenses_incurred in the investigation or settlement of or opposition to product_liability claims indirect corporate expense or overhead is not to be allocated to product_liability claims so as to become a product_liability_loss only expenses directly incurred in connection with the product_liability claims are to be included in determining the amount of the product_liability losses for the year h_r conf_rep no 95th cong 2d sess sec_1_172-13 defines product_liability in part as sec_162 or sec_165 deductions for e xpenses including settlement payments incurred in connection with the investigation or settlement of or in opposition to claims against the taxpayer emphasis supplied on account of alleged product_liability finally subject_to an exception not relevant here sec_1_172-13 provides that a mounts paid for insurance against product_liability risks are not paid on account of product_liability when a defect in one of taxpayer’s products results in personal injury property damage or loss of use of property this gives the injured parties a cause of action against taxpayer thereby resulting in a claim against taxpayer consequently expenses_incurred in connection with the investigation or settlement of or opposition to the injured parties’ product_liability claims against taxpayer fall within the scope of sec_172 by entering into a contractual arrangement for indemnification taxpayer may transfer some or all of the risk of loss from such claims to one or more insurance_companies however expenses that relate solely to taxpayer’s assertions of its claims for indemnification from its insurers pertain to claims against its insurers rather than claims against taxpayer consequently deductions for such expenses do not fall within the scope of sec_172 and cannot qualify as product_liability deductions postn-131398-06 certain expenses may be incurred both in connection with the determination of product_liability claims against taxpayer and in connection with taxpayer’s claims against its insurers for example legal and investigatory expenses_incurred to determine if an accident gives rise to a product_liability claim against taxpayer may also be pertinent to determining if that claim falls within the scope of taxpayer’s insurance coverage if taxpayer incurs the expense in connection with a product_liability claim that is asserted or may be asserted against taxpayer a deduction for such an expense qualifies as a product_liability deduction notwithstanding that the expense may be germane to determining if taxpayer has a valid claim for insurance reimbursement for any loss attributable to that claim on the other hand issues involving an insured’s right to indemnification from its liability insurer may have no relevance to the insured’s primary liability to the third party claimant see eg america fire and casualty co v tankersly ala failure to give notice of accident as soon as practicable as required by insurance_policy released insurer from its obligation to defend and indemnify the insured gerrard realty corp v american states insurance co wis 2d failure to timely notify insurer of civil_action against insured extinguished insurer’s indemnification obligation deductions for legal and other fees incurred in connection with resolving issues that do not bear on taxpayer’s product_liability to third party claimants but relate only to taxpayer’s claims against its insurers do not qualify as product_liability deductions to make a proper determination each deduction for legal and other fees must be analyzed to determine whether the fees relate to the taxpayer’s product_liability to third parties to the taxpayer’s claims against its insurers or to both types of claims this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views we hope this information has been useful please call us at --------------------if you have any questions regarding this advice however once taxpayer’s liability to third parties has been established subsequently incurred expenses that in the absence of such establishment might have been relevant to both taxpayer’s liability to third parties and taxpayer’s claim for insurance reimbursement claim no longer have any relevance to taxpayer’s liability to third parties
